— Proceeding pursuant to CPLR article 78 to review a determination of respondent Richard P. Warren terminating petitioner’s employment by respondent Target Youth Centers, Inc., as director of the Roosevelt Youth Center. Proceeding dismissed, with $50 costs and disbursements. Respondent Target Youth Centers, Inc., is a not-for-profit corporation which, among other things, operates the Roosevelt Youth Center. Petitioner was hired as director of that center in June, 1973; his employment was terminated in April, 1974. He alleges in this proceeding that his termination was in violation of his constitutional right to due process of law. The proceeding should be dismissed because petitioner’s termination was merely an internal, private action taken by his employer. There can be no violation of due process unless the requisite "State action” is present (see Blye v Globe-Wernicke Realty Co., 33 NY2d 15, 19); the fact that respondent Target Youth Centers, Inc., may have been the recipient of government funding is not a sufficient showing of State involvement or joint participation between the State and a private entity to constitute such action (see Bond v Dentzer, 494 F2d 302, 312; Penny v Kalamazoo Christian High School Assn., 48 Mich App 614). Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.